Blackburn, Presiding Judge.
In Thompson v. Thompson,1 the Supreme Court of Georgia reversed the judgment of this Court in Thompson v. Thompson.2 Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Ellington and Phipps, JJ., concur.

*213Decided January 6, 2005.
Reynolds & McArthur, Charles M. Cork, for appellant.
Weinberg, Wheeler, Hudgins, Gunn & Dial, John K. Train IV, Julye M. Johns, for appellee.

 Thompson v. Thompson, 278 Ga. 752 (605 SE2d 30) (2004).


 Thompson v. Thompson, 264 Ga. App. 628 (591 SE2d 494) (2003).